DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 3/18/2021 has been entered. 
Response to Arguments
In view of the amendments filed on 3/18/2021, the 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph rejections, cited in the office action of 11/18/2021, are moot.
Applicant's arguments filed 3/18/2021 have been fully considered, but they are moot in view of the new grounds of rejection. The Behan reference (US Pub. No. 2011/0160836), has been cited below to teach that it is well known in the art that the shape of the device can be modified to that described in the claims, for the purpose of providing the implant with a shape that will properly fit the anatomy of the implantation site.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
s 1, 4, 6-13, 23, and 24-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne et al. (US Pat. No. 6,264,700; hereinafter Kilcoyne) in view of Behan (US Pub. No. 2011/0160836).
Kilcoyne teaches the following regarding claim 1: a heart valve system comprising: a radially self-expandable tubular body (40) (col. 8, lines 62-67) having an inflow end (upper end portion of element 40, as shown in Fig. 3) and an outflow end (lower end portion of element 40, as shown in Fig. 3); a valve (20) coupled to the tubular body (Fig. 2), the valve including a plurality of valve leaflets (36) (col. 6, lines 60-63); and a tubular fabric (18) (col. 4, lines 33-42) disposed on an outer surface of the tubular body (Figs. 2-3), the fabric having an inflow end (22) and an outflow end (24) at which the fabric terminates (Figs. 2-3); wherein: the outflow end of the fabric is connected to an outer circumferential edge of the valve by one or more of a suture, adhesive, clip, or clamp, at a position distal of the outflow end of the tubular body (Figs. 2-3; col. 5, lines 32-col. 6, lines 12); and the tubular body is only connected to the valve through the fabric (Figs. 2-3; col. 5, lines 32-col. 6, lines 12).  
Regarding claims 1 and 24-26, Kilcoyne teaches the limitations of the claimed invention, as described above. However, the cited embodiment of Kilcoyne does not show the inflow end of the tubular body flaring radially outward so as to have a larger diameter than the rest of the tubular body; and a groove extending at least partially around a circumference of the tubular body. Behan teaches a prosthetic valve prosthesis having a tubular body with a flared, upper inflow end that has a larger diameter than the rest of the tubular body and a groove (near element 401) (Figs. 75-83; paras. 0084-0085, 0222-0226), for the purpose of providing the implant with a shape that will properly fit the anatomy of the implantation site. It would have been an obvious matter of design choice to one having ordinary skill in the art to modify the shape of Kilcoyne, 
Kilcoyne teaches the following regarding claim 4: the system according to claim 1, wherein the fabric is directly connected to the tubular body at the outflow end of the tubular body without an intermediate element therebetween (Fig. 2).  
Kilcoyne teaches the following regarding claim 6: the system according to claim 4, wherein the connection between the fabric and the tubular body is located closer to the inflow end of the tubular body than the connection between the fabric and the outer circumferential edge of the valve (Fig. 2).  
Kilcoyne teaches the following regarding claim 7: the system according to claim 1, wherein the fabric does not wrap around the outflow end of the tubular body (Fig. 2, where element 18 does not wrap around and enclose the outflow end of element 40).  
Kilcoyne teaches the following regarding claim 8: the system according to claim 1, wherein: the tubular body includes a circumferential portion (upper, tubular body of element 40) and one or more retaining components (struts of element 40), and the fabric surrounds a complete outer surface of the circumferential portion of the tubular body (Figs. 2-3).  
Kilcoyne teaches the following regarding claim 9: the system according to claim 8, wherein the outer circumferential edge of the valve is disposed distally of the circumferential portion of the tubular body in an outflow direction (Fig. 2).  
Kilcoyne teaches the following regarding claim 10: the system according to claim 8, wherein the outer circumferential edge of the valve does not radially overlap with the circumferential portion of the tubular body (Fig. 2).  

Kilcoyne teaches the following regarding claim 12: the system according to claim 1, wherein the tubular body and the fabric are configured to assume an expanded configuration and a contracted configuration (col. 5, lines 12-31; col. 8, lines 62-67).  
Kilcoyne teaches the following regarding claim 13: the system according to claim 1, wherein the valve leaflets extend distally of the outflow end of the tubular body in an outflow direction (Fig. 2).  
Kilcoyne teaches the following regarding claim 23: the heart valve system according to claim 1, wherein the connection between the fabric and the valve forms a distal-most connection of the system (Fig. 2).  
Kilcoyne teaches the following regarding claim 24: a heart valve system comprising: a radially self-expandable tubular body (40) (col. 8, lines 62-67) having a proximal, inflow end (upper portion of element 40, as shown in Fig. 3) and a distal, outflow end (lower portion of element 40, as shown in Fig. 3); a valve (20) coupled to the tubular body (Fig. 2), the valve including a plurality of valve leaflets (36) (col. 6, lines 60-63); and a tubular fabric (18) disposed on an outer surface of the tubular body (Fig. 2), the fabric having an inflow end (22) and an outflow end (24), wherein the outflow end of the fabric is attached to an outer circumferential edge of the valve by one or more of a suture, adhesive, clip, or clamp, at a position distal of the .

Claims 5 and 22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne in view of Behan, further in view of Sandstrom et al. (US Pub. No. 2016/0151153; hereinafter Sandstrom).
Regarding claim 5, Kilcoyne recites that its fabric is connected to the circumferential edge of the valve with sutures (col. 5, lines 32-col. 6, lines 12).  However, Kilcoyne and Behan do not explicitly recite that the fabric is connected with the tubular body by sutures.  Sandstrom teaches a prosthetic valve where the fabric (102) is connected with the tubular body (110) by sutures (paras. 0036-0039), for the purpose of securely attaching the various components of the device together. It would have been obvious to one having ordinary skill in the art to modify the device of Kilcoyne and Behan, according to the teachings of Sandstrom, in order to securely attach the various components of the device together.  In addition, a simple substitution of one known element for another to obtain predictable results, in the instant Kilcoyne, one means of attachment for another; and the combination of prior art elements according to known methods to yield predictable results, is generally considered to be within the level of ordinary skill in the art.
Regarding claim 22, Kilcoyne recites that its fabric covers the length of the tubular body (Fig. 2); however, Kilcoyne and Behan do not explicitly recite that the tubular body comprises a plurality of arched beams continuously formed along a circumference of the outflow end.  Sandstrom teaches a prosthetic valve where the tubular body (110) comprises a plurality of arched beams (struts of element 110) continuously formed along a circumference of the outflow .

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilcoyne in view of Behan, further in view of Kagan et al. (US Pat. No. 7,220,284; hereinafter Kagan).
Kilcoyne and Behan do not explicitly recite that the device comprises a trapping member configured to form a loop encircling the tubular body to trap portions of native valve leaflets and/or chords.  Kagan teaches a prosthetic valve comprising a trapping member configured to form a loop (108) encircling the tubular body (Fig. 2B; col. 13, lines 15-52), for the purpose of securely anchoring the device in place. It would have been obvious to one having ordinary skill in the art to modify the device of Kilcoyne and Behan, according to the teachings of Kagan, in order to securely anchor the device in place.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Schillinger whose telephone number is (571)272-6652.  The examiner can normally be reached on Monday-Friday (9am-5:30pm).
If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor, Jerrah Edwards, at (408)918-7557.  The fax phone number for the organization where this application or proceeding is assigned is (571)273-8300.

/ANN SCHILLINGER/Primary Examiner, Art Unit 3774